DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-4, 9-17 with traverse in the reply filed on 11/19/2020 is acknowledged. Traversal is on the ground “that the species …..are not mutually exclusive. For example, the electrode of Figure 20, reflective layer of Figure 21 and bonding pads of Figure 22 can be used with any of the stack arrangement of Figures 1, 6, 8, 11 and BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/CJM/bm 14. Application No.: 16/480,924Docket No.: 3449-3780PUS1Reply to Office Action of October 01, 2020Page 9 of 9Similarly, the stack arrangement of Figures 1, 6, 8, 11 and 14 can be used with any of the semiconductor device package of Figures 7, 17 and 19. As some of the species can be used with other species, not all species ….. are mutually exclusive”. Examiner does not find these arguments persuasive, since Fig. 20 (electrode arrangement), Fig. 21 (reflective layer arrangement) and Fig. 22 (bonding pad arrangement) describes arrangement of different elements by definition and hence they are mutually exclusive to each other. Moreover, Figs. 20-22 arrangements of electrodes (1141, 1142), reflective layers (1161,1162,1163) and bond pads (1171, 1172)  are clearly in view of Figs. 18-19 (as clearly seen by the stated elements) and NOT  (emphasis added) in view of Figs. 1, 6, 8, 11, 14 or Figs. 7 & 17 as applicant argued. Since Fig. 19 is a semiconductor device package comprising other additional features (e.g. light emitting structure 1110, protective layer 1150, current diffusion layer 1120, and ohmic contact layer 1130) which are different than the electrode layers (1141, 1142), reflective layers (1161, 1162, 1163) and bond pads (1171, 1172) of Fig. 20-22, hence Figs 18-19 and Figs. 20-22 are mutually exclusive to each other. Similarly, Stack arrangement of Figures 1, 6, 8, 11 & 14 even applied to the device package of Figs 7, 17 & 19 will have the additional features (e.g. molding unit 240, packaged 
Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Hence the requirement is still deemed proper and therefore made FINAL.
Claims 5-8, 18-20 are withdrawn by applicant. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 &16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Each of claims 3, 13 & 16 recites “composition ratio of Au: Sn based on at% in the AuSn alloy layer is 9:1 or more and 2.5:7.5 or less”.  The range “9:1 or more and 2.5:7.5 or less” is conflicting. If it is 9:1 or more then it can’t be 2:5:7:5 or less simultaneously.  It is not clear if applicant intends to recite “9:1 or more OR 2.5:7.5 or less”.  For examination purpose examiner is interpreting the recitation as 9:1 or more OR 2.5:7.5 or less.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. (US 2010/0227421 A1) in view of KANG et al.  (US 20160276558-A1). 

Regarding claim 1, Neff discloses, 


    PNG
    media_image1.png
    384
    783
    media_image1.png
    Greyscale

A semiconductor device (LED die 5, para [0039], Fig. 6) , comprising: a light emitting structure comprising a first conductivity type semiconductor layer (n-type region 12, para [0025]), a second conductivity type semiconductor layer (P-type region 16 , para [0027]) , and an active layer (light emitting or active region 14, para [0026])  disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer (as seen); a first bonding pad (including  28, 46 &  44 on left as shown) disposed on the light emitting structure and electrically connected to the first conductivity type semiconductor layer (via n-contact 26); a second bonding pad (including  24, 46 & 44 in the middle as shown) disposed on the light emitting structure and spaced apart from the first bonding pad (as seen), and electrically connected to the second conductivity type semiconductor layer (via  contact  18, para [0030]) wherein each of the first bonding pad and the second bonding pad comprises a porous metal layer (porous metal structure 46, para [0043]) comprising a plurality of pores (anticipated pores of porous metal layer 46) and a bonding…….. layer (bond pad 44, para [0043]) disposed on the porous metal layer.
But Neff does not explicitly disclose,
……. alloy….
Kang discloses, bond layer 22 (which bonds LED structure to submount 24, see Fig. 1 below) wherein the bond layer 22 may be a soldering bonding layer made of an alloy for example, Au/Sn, Pt/Au/Sn, Cr/Au/Sn or the like, preferably a Sn alloy or eutectic bonding layer made of an alloy based on Sn, Ag, Cu or the like, preferably, AuSn alloy, a NiSn alloy, or an AgSn alloy. Because the first and second bonding pads Pa and Pb according to the present invention can be bonded by any one of soldering and eutectic bonding processes, a user can mount the light-emitting diode using any one selected from among the two processes (see para [0044]).

    PNG
    media_image2.png
    534
    740
    media_image2.png
    Greyscale

	Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use AuSn alloy as a material of the Neff’s bonding layer 44 (which bonds LED structure to mount 40), according to the disclosing of Kang above, in order to  get the advantage of AuSn being a soldering and eutectic bonding layer and thereby  providing user to  mount Au/Sn, Pt/Au/Sn, Cr/Au/Sn or the like and eutectic bonding layer made of an alloy based on Sn, Ag, Cu or the like, preferably, AuSn alloy, a NiSn alloy, or an AgSn alloy, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al. and further in view of OSHIKA et al. (US 2008/0205013 A1) in view of AKETA et al. (US 2016/0218262 A1).

 Regarding claim 2, Neff & Kang disclose the semiconductor device package of claim 1 but does not explicitly disclose, wherein the bonding alloy layer comprises an alloy layer comprising Au and Sn, wherein, with reference to a Au atomic composition ratio in the alloy layer disposed in a first region that is closer to the porous metal layer, a Au atomic composition ratio in the alloy layer disposed in a second region that is relatively far from the porous metal layer with reference to the first region is smaller, wherein, in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and wherein, in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less.
But OSHIKA discloses, 
 AuSn solder layer 5a comprising a device bonding side layer 5c and substrate bonding side layer 5d wherein 5c is formed of Au5Sn, a phase melting at relatively lower temperature, and the lower layer 5d is formed of AuSn, a phase melting at relatively high temperature, when the solder layer 5a is heated, device bonding side layer 5c melt uniformly, thus uniform wettability can be attained (see Fig. 4, para [0072]) 
and since a uniform wettability can be maintained on the solder layer 5a, the whole bonding part of the device 7 can be soldered to the substrate 2 via the solder layer 5a. Furthermore, since only the Au5Sn upper layer 5c of the solder layer 5a is melted and bonded, the solder layer can be maintained in an equilibrium state where two layers 5c and 5d are separated, as shown in FIG. 7(C), after the solder layer 5a is cooled and device bonded. Thus initial bonding strength can be improved (see Fig. 7, para [0081]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify combined package such that AuSn alloy layer 44 comprises a upper layer/LED (5) side bonding layer 5c and a lower layer/mounting substrate (40) side bonding layer 5d, according to disclosing of OSHIKA above, in order to achieve uniform wettability thereby improving initial bonding strength, as taught by OSHIKA above. 
The combination above discloses, 
….wherein the bonding alloy layer comprises an alloy layer comprising Au and Sn (44 is made of AuSn alloy in combination),wherein, with reference to a Au atomic composition ratio in the alloy layer disposed in a first region  that is closer to the porous metal layer (upper layer 5c that is device side bonding layer as “a first region” and  is closer to porous metal layer 46 in combination ), a Au atomic composition ratio in the alloy layer disposed in a second region  that is relatively far from the porous metal layer with reference to the first region (lower layer 5d that is substrate side bonding layer as “a second region” and is  far from the porous metal layer 46 with respect to 5c in combination) is smaller (atomic composition ratio (Au:Sn) (i.e. 1:1)  in the second region formed of AuSn is  smaller than that (Au:Sn) of the first region formed of Au5Sn (i.e. 5:1)).
Neff & Kang & Park still does not explicitly disclose, 
wherein, in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and wherein, in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less.
But AKETA discloses,

	When the first solder layer 41 and the second solder layer 42 are formed from AuSn, AuSn in which a composition ratio of the Au in AuSn is smaller than that of a eutectic composition (70 at % Au, 30 at % Sn), for example AuSn having a composition that melts at no lower than 300.degree.  C. and lower than 400.degree.  C., for example (60 at % Au, 40 at % Sn, for example), is preferably employed (para [0061]).
	 	And AuSn having its Au composition ratio preferably lower than eutectic composition ratio helps reduce the melting temperature of the first solder layer 41 and second solder layer 42  lower than a heat resistance temperature of the LED chip 1a (para [0071]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the Au: Sn composition ratio in the first region and in the second region of the AuSn alloy layer 44 (in the combined package) such that  in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less, with routine experiment and optimization since making Au: Sn composition ratio less than eutectic composition ratio is important in order to reduce the melting point of the alloy layer compared to heat resistance temperature of the LED chip, as taught by AKETA.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claims 3, 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al.  And further in view of AKETA et al. (US 2016/0218262 A1).

Regarding claim 3, Neff & Park disclose the semiconductor device of claim 1 but does not explicitly disclose, wherein the bonding alloy layer comprises a AuSn alloy layer, and a composition ratio of Au: Sn based on at% in the AuSn alloy layer is 9:1 or more and 2.5:7.5 or less.
But AKETA discloses, 

	When the first solder layer 41 and the second solder layer 42 are formed from AuSn, AuSn in which a composition ratio of the Au in AuSn is smaller than that of a eutectic composition (70 at % Au, 30 at % Sn), for example AuSn having a composition that melts at no lower than 300.degree.  C. and lower than 400.degree.  C., for example (60 at % Au, 40 at % Sn, for example), is preferably employed (para [0061]).
	 	And AuSn having its Au composition ratio preferably lower than eutectic composition ratio helps reduce the melting temperature of the first solder layer 41 and second solder layer 42  lower than a heat resistance temperature of the LED chip 1a ( para [0071]).
		It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to set the composition ratio Au: Sn in AuSn layer 44 smaller than the eutectic composition ratio (70 at % Au and 30 at % Sn), according to teaching of Aketa above, in order to lower the melting temperature of the AuSn alloy layer 44 lower than the heat resistance temperature of the LED chip 5, as taught by Aketa above.
However, it is to be noted here that the claimed range (for Au: Sn composition ratio based on at %) 2.5:7.5 or less and the range less than 70:30 taught by Aketa overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Neff & Park disclose the semiconductor device package of claim 9 but does not explicitly disclose, wherein the bonding alloy layer comprises a AuSn alloy layer, and a composition ratio of Au: Sn based on at% in the AuSn alloy layer is 9:1 or more and 2.5:7.5 or less. 
But AKETA discloses, 

	When the first solder layer 41 and the second solder layer 42 are formed from AuSn, AuSn in which a composition ratio of the Au in AuSn is smaller than that of a eutectic composition (70 at % Au, 30 at % Sn), for example AuSn having a composition that melts at no lower than 300.degree.  C. and lower than 400.degree.  C., for example (60 at % Au, 40 at % Sn, for example), is preferably employed (para [0061]).
	 	And AuSn having its Au composition ratio preferably lower than eutectic composition ratio helps reduce the melting temperature of the first solder layer 41 and second solder layer 42  lower than a heat resistance temperature of the LED chip 1a ( para [0071]).
		It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to set the composition ratio Au: Sn in AuSn layer 44 smaller than the eutectic composition ratio (70 at % Au and 30 at % Sn), according to teaching of Aketa above, in order to lower the melting temperature of the AuSn alloy layer 44 lower than the heat resistance temperature of the LED chip 5, as taught by Aketa above.
However, it is to be noted here that the claimed range (for Au: Sn composition ratio based on at %) of 2.5:7.5 or less and the range less than 70:30 taught by Aketa overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, Neff & Park disclose the semiconductor device package of claim 14 but does not explicitly disclose, wherein the bonding alloy layer comprises a AuSn alloy layer, and a composition ratio of Au: Sn based on at% in the AuSn alloy layer is 9:1 or more and 2.5:7.5 or less. 

But AKETA discloses, 

	When the first solder layer 41 and the second solder layer 42 are formed from AuSn, AuSn in which a composition ratio of the Au in AuSn is smaller than that of a eutectic composition (70 at % Au, 30 at % Sn), for example AuSn having a composition that melts at no lower than 300.degree.  C. and lower than 400.degree.  C., for example (60 at % Au, 40 at % Sn, for example), is preferably employed (para [0061]).
	 	And AuSn having its Au composition ratio preferably lower than eutectic composition ratio helps reduce the melting temperature of the first solder layer 41 and second solder layer 42  lower than a heat resistance temperature of the LED chip 1a ( para [0071]).
		It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to set the composition ratio Au: Sn in AuSn layer 44 smaller than the eutectic composition ratio (70 at % Au and 30 at % Sn), according to teaching of Aketa above, in order to lower the melting temperature of the AuSn alloy layer 44 lower than the heat resistance temperature of the LED chip 5, as taught by Aketa above.
However, it is to be noted here that the claimed range (for Au: Sn composition ratio based on at %) of 2.5:7.5 or less and the range less than 70:30 taught by Aketa overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 4, 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al.  and further in view of Nishikubo et al. (US 2013/0001775 A1).

Regarding claim 4, Neff & Kang disclose the semiconductor device of claim 1 but does not explicitly disclose, wherein the porous metal layer comprises at least one selected from a group including Au, Ag, and Cu, or an alloy thereof.
But Neff additionally discloses, 
	Porous metal structure 46 may be formed by sintering small particles of metal to make a fused porous structure (Para [0043].
	Meanwhile, Nishikubo discloses, metal fine particles (P) constructing metal porous body considering sintering at the time of heat treatment may include i) at least the first metal fine particles (P1) including one or more than two kinds selected from a group consisting of copper, nickel, cobalt, palladium, silver, platinum and gold (para[0028]. 
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use Au as a  fine metal particles while sintering, according to the disclosing of Nishikubo, in order to form fused porous structure of 46, since it has been held that choosing from a finite number of identified, predictable solutions such copper, nickel, cobalt, palladium, silver, platinum or gold sintered to form a porous metal structure, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Regarding claim 12, Neff & Park disclose the semiconductor device package of claim 9 but does not explicitly disclose, wherein the porous metal layer comprises at least one selected from a group including Au, Ag, and Cu, or an alloy thereof.  
	Porous metal structure 46 may be formed by sintering small particles of metal to make a fused porous structure (Para [0043].
	Meanwhile, Nishikubo discloses, metal fine particles (P) constructing metal porous body considering sintering at the time of heat treatment may include i) at least the first metal fine particles (P1) including one or more than two kinds selected from a group consisting of copper, nickel, cobalt, palladium, silver, platinum and gold (para[0028]. 
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use Au as a  fine metal particles while sintering, according to the disclosing of Nishikubo, in order to form fused porous structure of 46, since it has been held that choosing from a finite number of identified, predictable solutions such copper, nickel, cobalt, palladium, silver, platinum or gold sintered to form a porous metal structure, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

 Regarding claim 17, Neff & Park disclose the semiconductor device package of claim 14 but does not explicitly disclose, wherein the porous metal layer comprises at least one selected from a group including Au, Ag, and Cu, or an alloy thereof.
	Porous metal structure 46 may be formed by sintering small particles of metal to make a fused porous structure (Para [0043].
	Meanwhile, Nishikubo discloses, metal fine particles (P) constructing metal porous body considering sintering at the time of heat treatment may include i) at least the first metal fine particles copper, nickel, cobalt, palladium, silver, platinum and gold (para[0028]. 
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use Au as a  fine metal particles while sintering, according to the disclosing of Nishikubo, in order to form fused porous structure of 46, since it has been held that choosing from a finite number of identified, predictable solutions such copper, nickel, cobalt, palladium, silver, platinum or gold sintered to form a porous metal structure, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Claim 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al.  and further in view of Park et al. (US 2005/0139846 A1).

Regarding claim 9, Neff & Kang disclose, 
…….a bonding alloy layer (44 as per claim 1 rejection above)….......; a porous metal layer (46 as per claim 1 rejection above) disposed on the bonding alloy layer (44, Neff, Fig. 6) and comprising a plurality of pores (pores of 46 as per claim 1 rejection above); a metal layer (28 formed of metal, Neff, para [0032], Fig. 6) disposed on the porous metal layer; and a semiconductor layer (n-type region 12, Neff, para [0025]) disposed on the metal layer.
But Neff does not explicitly disclose,
A semiconductor device package, comprising: a package body providing a recess and comprising a pad unit provided on a bottom surface of the recess;
…….disposed in the recess and disposed on the pad unit; 
But Park discloses,

    PNG
    media_image3.png
    334
    516
    media_image3.png
    Greyscale

A semiconductor LED device package (30, Fig. 3 as annotated above), comprising: a package body (32) providing a recess (space between 32 annotated as recess R in which LED 35 lies) and comprising a pad unit (33a/34a) provided on a bottom surface of the recess; a bonding layer (as shown) disposed in the recess and disposed on the pad unit; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosing of Park above into Neff & Kang’s semiconductor device such that a package body (32) providing a recess (R) and comprising a pad unit (33a/33b) provided on a bottom surface of the recess and Neff & Park’s bond layer (44) disposed in the recess and disposed on the pad unit, according to disclosing of Park above, in order to form  a LED device package, as taught by Park.

Regarding claim 14, Neff & Kang disclose,  
...….semiconductor device according to claim 1 (Neff & Kang’s semiconductor device as per claim 1 rejection above) but does not explicitly disclose, 
A semiconductor device package, comprising: a package body providing a recess and comprising a pad unit provided on a bottom surface of the recess  ...…that is disposed in the recess and electrically connected to the pad unit.
But Park discloses, 

    PNG
    media_image4.png
    334
    516
    media_image4.png
    Greyscale

A semiconductor device package (30, Fig. 3 as annotated above), comprising: a package body (32) providing a recess (space between 32 annotated as recess R in which LED 35 lies) and comprising a pad unit (33a/34a) provided on a bottom surface of the recess; a semiconductor device (LED 35) that is disposed in the recess and electrically connected to the pad unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosing of Park above into Neff & Kang’s semiconductor device such that a package body (32) providing a recess (R) and comprising a pad unit (33a/33b) provided on a bottom surface of the recess and Neff & Park’s semiconductor device according to claim 1 that is disposed in the recess and electrically connected to the pad unit, according to disclosing of Park above, in order to form  a LED device package, as taught by Park.

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al. in view of Park et al. and further in view of OSHIKA et al. (US 2008/0205013 A1).

 Regarding claim 10, Neff, Kang & Park disclose the semiconductor device package of claim 9 but does not explicitly disclose, wherein the bonding alloy layer comprises an alloy layer comprising Au and Sn, and wherein, with reference to a Au atomic composition ratio in the alloy layer disposed in a first region that is closer to the porous metal layer, a Au atomic composition ratio in the alloy layer disposed in a second region that is far from the porous metal layer is small.
But OSHIKA discloses, 
 AuSn solder layer 5a comprising a device bonding side layer 5c and substrate bonding side layer 5d wherein 5c is formed of Au5Sn, a phase melting at relatively lower temperature, and the lower layer 5d is formed of AuSn, a phase melting at relatively high temperature, when the solder layer 5a is heated, device bonding side layer 5c melt uniformly, thus uniform wettability can be attained (see Fig. 4, para [0072]) 
and since a uniform wettability can be maintained on the solder layer 5a, the whole bonding part of the device 7 can be soldered to the substrate 2 via the solder layer 5a. Furthermore, since only the Au5Sn upper layer 5c of the solder layer 5a is melted and bonded, the solder layer can be maintained in an equilibrium state where two layers 5c and 5d are separated, as shown in FIG. 7(C), after the solder layer 5a is cooled and device bonded. Thus initial bonding strength can be improved (see Fig. 7, para [0081]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify combined package such that AuSn alloy layer 44 comprises a upper layer/LED (5) side bonding layer 5c and a lower layer/mounting substrate (40) side bonding layer 5d, according to disclosing of OSHIKA above, in order to achieve uniform wettability thereby improving initial bonding strength, as taught by OSHIKA above. 
The combination above discloses, 
….wherein the bonding alloy layer comprises an alloy layer comprising Au and Sn (44 is made of AuSn alloy in combination),wherein, with reference to a Au atomic composition ratio in the alloy layer disposed in a first region  that is closer to the porous metal layer (upper layer 5c that is device side bonding layer as “a first region” and  is closer to porous metal layer 46 in combination ), a Au atomic composition ratio in the alloy layer disposed in a second region  that is relatively far from the porous metal layer with reference to the first region (lower layer 5d that is substrate side bonding layer as “a second region” and is  far from the porous metal layer 46 with respect to 5c in combination) is small (atomic composition ratio (Au:Sn) (1:1)  in the second region formed of AuSn is  smaller that of the first region formed of Au5Sn (5:1)).

Claim 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al. and further in view of  PARK et al. and further in view of AKETA et al. (US 2016/0218262 A1).
 Regarding claim 11, Neff, Kang & Park disclose the semiconductor device package of claim 10 but does not explicitly disclose, wherein, in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and wherein, in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less.
But AKETA discloses,

	When the first solder layer 41 and the second solder layer 42 are formed from AuSn, AuSn in which a composition ratio of the Au in AuSn is smaller than that of a eutectic composition (70 at % Au, 30 at % Sn), for example AuSn having a composition that melts at no lower than 300.degree.  C. and lower than 400.degree.  C., for example (60 at % Au, 40 at % Sn, for example), is preferably employed (para [0061]).
	 	And AuSn having its Au composition ratio preferably lower than eutectic composition ratio helps reduce the melting temperature of the first solder layer 41 and second solder layer 42  lower than a heat resistance temperature of the LED chip 1a (para [0071]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the Au: Sn composition ratio in the first region and  in the second region of the AuSn alloy layer 44 (in the combined package) such that  in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less, with routine experiment and optimization since making Au: Sn composition ratio less than eutectic composition ratio is important in order to reduce the melting point of the alloy layer compared to heat resistance temperature of the LED chip, as taught by AKETA.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. in view of KANG et al. in view of  PARK et al. and further in view of OSHIKA et al (US 2008/0205013 A1)  in view of AKETA et al. (US 2016/0218262 A1).

 Regarding claim 15, Neff, Kang & Park disclose the semiconductor device package of claim 14 but does not explicitly disclose, wherein the bonding alloy layer comprises an alloy layer comprising Au and Sn, wherein, with reference to a Au atomic composition ratio in the alloy layer disposed in a first region that is closer to the porous metal layer, a Au atomic composition ratio in the alloy layer disposed in a second region that is relatively far from the porous metal layer with reference to the first region is smaller, wherein, in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and wherein, in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less.
But OSHIKA discloses, 
 AuSn solder layer 5a comprising a device bonding side layer 5c and substrate bonding side layer 5d wherein 5c is formed of Au5Sn, a phase melting at relatively lower temperature, and the lower layer AuSn, a phase melting at relatively high temperature, when the solder layer 5a is heated, device bonding side layer 5c melt uniformly, thus uniform wettability can be attained (see Fig. 4, para [0072]).
and since a uniform wettability can be maintained on the solder layer 5a, the whole bonding part of the device 7 can be soldered to the substrate 2 via the solder layer 5a. Furthermore, since only the Au5Sn upper layer 5c of the solder layer 5a is melted and bonded, the solder layer can be maintained in an equilibrium state where two layers 5c and 5d are separated, as shown in FIG. 7(C), after the solder layer 5a is cooled and device bonded. Thus initial bonding strength can be improved (see Fig. 7, para [0081]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify combined package such that AuSn alloy layer 44 comprises a upper layer/LED (5) side bonding layer 5c and a lower layer/mounting substrate (40) side bonding layer 5d, according to disclosing of OSHIKA above, in order to achieve uniform wettability thereby improving initial bonding strength, as taught by OSHIKA above. 
The combination above discloses, 
….wherein the bonding alloy layer comprises an alloy layer comprising Au and Sn (44 is made of AuSn alloy in combination),wherein, with reference to a Au atomic composition ratio in the alloy layer disposed in a first region  that is closer to the porous metal layer (upper layer 5c that is device side bonding layer as “a first region” and  is closer to porous metal layer 46 in combination ), a Au atomic composition ratio in the alloy layer disposed in a second region  that is relatively far from the porous metal layer with reference to the first region (lower layer 5d that is substrate side bonding layer as “a second region” and is  far from the porous metal layer 46 with respect to 5c in combination) is smaller (atomic composition ratio (Au:Sn)   in the second region formed of AuSn (1:1) is inherently smaller that of the first region formed of Au5Sn (5:1)).
Neff, Kang, Park & OSHIKA still does not explicitly disclose, 
wherein, in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and wherein, in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less.
But AKETA discloses,

	When the first solder layer 41 and the second solder layer 42 are formed from AuSn, AuSn in which a composition ratio of the Au in AuSn is smaller than that of a eutectic composition (70 at % Au, 30 at % Sn), for example AuSn having a composition that melts at no lower than 300.degree.  C. and lower than 400.degree.  C., for example (60 at % Au, 40 at % Sn, for example), is preferably employed (para [0061]).
	 	And AuSn having its Au composition ratio preferably lower than eutectic composition ratio helps reduce the melting temperature of the first solder layer 41 and second solder layer 42  lower than a heat resistance temperature of the LED chip 1a (para [0071]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the Au: Sn composition ratio in the first region and in the second region of the AuSn alloy layer 44 (in the combined package) such that  in the alloy layer disposed in the first region, the Au atomic composition ratio is 25 at% or more and 50 at% or less, and a Sn atomic composition ratio is 50 at% or more and 75 at% or less, and in the alloy layer disposed in the second region, the Au atomic composition ratio is 5 at% or more and 25 at% or less, and a Sn atomic composition ratio is 75 at% or more and 95 at% or less, with routine experiment and optimization since making Au: Sn composition ratio less than eutectic composition ratio is important in order to reduce the melting point of the alloy layer compared to heat resistance temperature of the LED chip, as taught by AKETA.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona time zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813